 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Bryan Dryden,                                              Case No. 2:17-cv-00704-JAD-NJK

 4             Petitioner                                    Order Denying as Moot Motion for
                                                            Clarification and Further Direction
 5 v.                                                    Regarding Court Order, Granting Motion
                                                         for Leave to File Exhibits Under Seal, and
 6 Brian E. Williams, et al.,                            Granting Motion for Enlargement of Time
                                                                       Nunc Pro Tunc
 7             Defendants
                                                                     [ECF Nos. 38, 42, 45]
 8

 9            Petitioner Bryan Dryden brings this first amended petition for federal habeas corpus relief

10 under 28 U.S.C. § 2254 to challenge his state-court conviction for second-degree murder. 1 Since

11 the court granted in part respondents’ motion to dismiss, 2 the parties have filed three motions: (1)

12 respondents’ motion for clarification and further direction regarding court order, 3 which

13 petitioner’s response has mooted; (2) petitioner’s motion for leave to file exhibits under seal, 4

14 which I grant because compelling reasons exist to keep petitioner’s confidential jail medical

15 records and incident reports from public view; and (3) respondents’ motion for enlargement of

16 time nunc pro tunc, 5 which I grant due to the disruption caused by the COVID-19 pandemic.

17

18

19

20
     1
21       ECF No. 15.
     2
         ECF No. 36.
22   3
         ECF No. 38.
23   4
         ECF No. 42.
     5
         ECF No. 45.
 1
     I.       Respondents’ motion for clarification and further direction regarding court order is
 2            moot.

 3            In my order granting in part respondents’ motion to dismiss, I directed respondents to file

 4 the certified copies of incident notes and the Clark County Detention Center certified medical

 5 records, identified respectively as Exhibits A and B of the state-court evidentiary hearing. 6

 6 Respondents state that they cannot find those documents. 7 Dryden responds that he has the

 7 documents, 8 and he has filed them. 9 Dryden’s response has mooted respondents’ motion, so I

 8 deny it as moot.

 9 II.        Compelling reasons exist to seal the incident notes and medical records.

10            The incident notes and Dryden’s medical records contain confidential, sensitive, and

11 private information. 10 Compelling reasons thus exist to file these documents under seal. 11 So I

12 grant petitioner’s motion for leave to file exhibits under seal. 12

13 III.       Respondents will receive extra time to file their answer.

14            In their motion for enlargement of time nunc pro tunc, 13 respondents cite both an error in

15 their calendar and the disruption caused by the COVID-19 pandemic as the reasons they need

16 more time. I find that they have demonstrated good cause for an extension of time and grant

17 their request.

18
     6
         ECF No. 36 at 11.
19
     7
         ECF No. 38 at 3.
20   8
         ECF No. 41.
     9
21       ECF No. 43.
     10
          ECF No. 43 through 43-9.
22   11
          See Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
23   12
          ECF No. 42.
     13
          ECF No. 45.

                                                       2
 1 IV.    Conclusion

 2        IT THEREFORE IS ORDERED that respondents’ motion for clarification and further

 3 direction regarding court order [ECF No. 38] is DENIED as moot.

 4        IT FURTHER IS ORDERED that petitioner’s motion for leave to file exhibits under seal

 5 [ECF No. 42] is GRANTED. The Clerk of Court is directed to MAINTAIN ECF No. 43

 6 under seal.

 7        IT FURTHER IS ORDERED that respondents’ motion for enlargement of time nunc pro

 8 tunc [ECF No. 45] is GRANTED. Respondents’ deadline to file an answer is extended to May

 9 18, 2020.

10        Dated: April 6, 2020

11                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                3
